DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/17/20 and 8/20/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit”, “an image obtaining unit”, “a first analysis information obtaining unit”, “a selecting unit” in claim 1, “a setting unit” and “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2020/0336607 shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0047] The CPU (Central Processing Unit/Processor) 101 is a system control unit, which entirely controls the image processing apparatus 100. Further, the CPU 101 executes the image processing method, which is explained in the present embodiment, according to a program. Note that, although there is one CPU in the drawing, the number of CPUs is not limited to one. That is, multiple CPUs may be included.
[0048] The ROM 102 stores a program to be executed by the CPU 101. The RAM 103 provides a memory for temporarily storing various kinds of information in a case where the CPU 101 executes a program. The storage device (SSD, HDD, or the like) 104 is a storage medium for storing, for example, a database in which image files, processing results of image analysis, or the like, are held. In the present embodiment, the storage device 104 stores the application program for creating album data, which is described in detail later.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishige (US 2014/0079324).

Regarding claim 1, Ishige teaches an image processing apparatus comprising (album creating apparatus 1; ¶¶ 0018-0026, Fig. 1): 
a receiving unit configured to receive an addition instruction for adding a page to album data including a plurality of pages (album creation process start by user; ¶¶ 0027-0028, Fig. 2); 

a first analysis information obtaining unit configured to obtain analysis information of the user selection image (obtain attribute data attached to the designated image; ¶ 0030, Fig. 2 S4); and 
a selecting unit configured to select an image to be arranged in the added page other than the user selection image, based on the analysis information of the user selection image (extract image attached with attribute data; ¶ 0031, Fig. 2 S6).

Regarding claim 2, Ishige teaches the image processing apparatus according to claim 1 further comprising: 
a setting unit configured to set a selection condition for selecting the image to be arranged in the added page (selecting conditions; ¶¶ 0033-0039, Fig. 2 S9 and Fig. 5); and 
a second analysis information obtaining unit configured to obtain analysis information of candidate images, which are images satisfying the selection condition (extract images under adjusted selecting conditions; ¶ 0037), 
wherein the selecting unit selects the image to be arranged in the added page other than the user selection image from among the candidate images, based on the analysis information of the user selection image and the analysis information of the candidate images (adding other shot image; ¶ 0040, Fig. 3 S19).


a calculating unit configured to calculate scores of the candidate images, based on the analysis information of the candidate images (images ranked highest on similarity; ¶¶ 0051-0053, Figs. 7A-7C), wherein the selecting unit selects images according to the number of images obtained by subtracting the number of user selection images from a predetermined number of images to be arranged in the added page, the images being selected in descending order from the candidate image having the highest score (extract images; ¶ 0053, Fig. 3 and Fig. 8 G3).

Regarding claim 4, Ishige teaches the image processing apparatus according to claim 2, wherein the receiving unit receives designation of an addition position where the added page is added in the album data, based on an input by the user, so as to receive the addition instruction for the added page (condition adjusting screen G1; ¶¶ 0033-0038, Fig. 4), and wherein the selection condition is that an image-capturing date and time of each of the candidate images is in between image-capturing dates and times of images arranged in previous and following pages next to the addition position (plural attribute item ranges e.g. shooting date and time; ¶¶ 0035-0036, Fig. 4).

Regarding claim 5, Ishige teaches the image processing apparatus according to claim 2, wherein the selection condition is that an image-capturing date and time of each of the candidate images is in a range of a predetermined time period from an 

Regarding claim 6, Ishige teaches the image processing apparatus according to claim 1, wherein the image obtaining unit presents a plurality of unused images, which are not used in the album data, for the user, so as to allow the user to select the user selection image from the plurality of unused images (list displaying area displaying a unselected candidate images; ¶ 0034, Fig. 4 101).

Regarding claim 7, Ishige teaches the image processing apparatus according to claim 1, wherein the analysis information includes at least one of an object determination result, a face detection result, an expression recognition result of a detected face, and a personal recognition result of a detected face, and an image-capturing date and time, which correspond to an image and are obtained based on a feature amount of the image (attribute information; ¶ 0023).

Regarding claim 8, Ishige teaches the image processing apparatus according to claim 1 further comprising a layout unit configured to lay out the user selection image and the image selected by the selecting unit in the added page (display sample layout; ¶¶ 0056-0061, Fig. 3 S20-S21 and Figs. 9A-9B).

Regarding claim 9, Ishige teaches the image processing apparatus according to claim 1, wherein the added page is added on a per double-page spread basis, the 

Claims 10-18 are method claims that correspond to the apparatus of claims 1-9. Thus, arguments similar to that presented above for claims 1-9 are equally applicable to claims 10-18.

Claim 19 recites a non-transitory computer readable storage medium storing a program that causes a computer to perform (¶¶ 0019-0022, Ishige) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizoguchi et al. (US 10290135) teaches an image processing apparatus that analyzes images features to determine layout target candidates.
Hayakawa (US 2017/0039745) teaches an apparatus that analyzes image files to determine targets to lay out in an album.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672